Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Claims

The disclosure is objected to because of the following informalities:
P. 10, line 2 of the description of Fig. 4: “Fig. 2” should have been “Fig. 3”
Claim 9, line 8: change the period (“.”) at the end to semicolon (“;”)
Claim 11: for clarity change both instances of “N+Mth” to “(N+M)th”

Appropriate correction is required.

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claim 12 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder module” (such as “determination module” included in claim 12).

A review of the specification shows that the following appears to be the corresponding structure(, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: Figs. 7, 8 and paragraphs 101-115 of the published application.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN 108010005 A).

Regarding claim 1, Xu discloses a method for improving brightness of mosaiced images, comprising: (Note: the below-cited paragraphs 68-87 of the Chinese original correspond to P. 7, the 2nd paragraph – P. 10, the 1st (partial) paragraph of the English translation.)
acquiring a first image to be mosaiced and a second image to be mosaiced, determining a first common area shared by the first image to be mosaiced and the second image to be mosaiced and calculating a first color average value of the first image to be mosaiced in the first common area and a second color average value of the second image to be mosaiced in the first common area;
[Figs. 2, 3 and paragraphs 68, 69, 83. (Examiner’s summary: img_left and imag_front of Fig. 2 are the two images to be mosaiced, and front_l and left_f are the regions in img_front and img_left, respectively, that correspond to the common area that is the overlapped portion of img_front and img_left. The two average values are lum_front_l and lum_left_f recited in paragraph 83.)  Note that img_back, img_left, img_front and img_right correspond to the first, the second, the third and the fourth images recited in claims 1-3.  Img_left correspond to the second image whose brightness is improved by the process of claim 1]
determining a target average value of the first common area based on the first color average value and the second color average value, and determining an adjustment parameter of the first common area according to the target average value of the first common area and the first color average value and/or the second color average value;
[Figs. 3, 4 and paragraphs 85-87.  (Examiner’s summary: (lum_left_f + 1/2∙D1) is the target average value for the common area left_f, with 1/2∙D1 = 
1/2∙(lum_front_l – lum_left_f) being the adjustment parameter.  Recall that lum_front_l and lum_left_f are the two average values.  See the mathematical formulas recited in paragraphs 85 and 87)]
acquiring a third image to be mosaiced, determining a second common area shared by the second image to be mosaiced and the third image to be mosaiced, and calculating a third color average value of the second image to be mosaiced in the second common area and a fourth color average value of the third image to be mosaiced in the second common area;
[Figs. 2, 3 and paragraphs 70, 83. (Examiner’s summary: img_back of Fig. 2 is considered the additional image to be mosaiced, and left_b and back_l are the regions in img_left and img_back, respectively, that correspond to the common area that is the overlapped region of img_left and img_back. The two average values here are lum_left_b and lum_back_l recited in paragraph 83)]
determining a target average value of the second common area based on the third color average value and the fourth color average value, and determining an adjustment parameter of the second common area according to the target average value of the second common area and the third color average value and/or fourth color average value;
[Figs. 3, 4 and paragraphs 85-87.  (Examiner’s summary: (lum_left_b + 1/2∙D2) is the target average value for the other common area left_b, with 1/2∙D2 = 
1/2∙(lum_back_l – lum_left_b) being the adjustment parameter.  Recall that lum_back_l and lum_left_b are the two average values here.  See the mathematical formulas recited in paragraphs 85 and 87)]
determining an adjustment parameter of a first central area of the second image to be mosaiced located between the first common area and the second common area according to the adjustment parameter of the first common area and the adjustment parameter of the second common area;
[Figs. 3, 4 and paragraphs 85-87.  (Examiner’s summary: per Fig. 4 and the mathematical formulas recited in paragraphs 85 and 87, (1/2∙D1, 1/2∙D2) is considered the adjustment parameter for the first central area (indicated as the left_only area in Fig. 4)]
adjusting a display image of the first common area based on the adjustment parameter of the first common area, adjusting a display image of the second common area based on the adjustment parameter of the second common area, and adjusting a display image of the first central area based on the adjustment parameter of the first central area
[Per the discussions above, with reference to Fig. 4 and paragraphs 85-87 in particular.  Note that in Fig. 4, left_only + 1/2∙D1 results in a first transition area  and left_only + 1/2∙D2 results in a second transition area (see the middle column); the two transition areas are fused to form left_only_final, that is, the first central area]

Regarding claim 2, Xu further discloses:
acquiring a fourth image to be mosaiced. determining a third common area shared by the fourth image to be mosaiced and the third image to be mosaiced, and calculating a fifth color average value of the third image to be mosaiced in the third common area and a sixth color average value of the fourth image to be mosaiced in the third common area;
determining a target average value of the third common area based on the fifth color average value and the sixth color average value, and determining an adjustment parameter of the third common area according to the target average value of the third common area and the fifth color average value and/or sixth color average value;
determining an adjustment parameter of a second central area of the third image to be mosaiced located between the second common area and the third common area according to the adjustment parameter of the second common area and the adjustment parameter of the third common area;
adjusting a display image of the third common area based on the adjustment parameter of the third common area, and adjusting a display image of the second central area based on the adjustment parameter of the second central area
[Per the analysis of claim 1 above, but applied to the third image, using the already calculated parameters as appropriate]

Regarding claim 3, Xu further discloses:
determining a fourth common area shared by the fourth image to be mosaiced and the first image to be mosaiced, and calculating a seventh color average value of the fourth image to be mosaiced in the fourth common area and an eighth color average value of the first image to be mosaiced in the fourth common area;
determining a target average value of the fourth common area based on the seventh color average value and the eighth color average value, and determining an adjustment parameter of the fourth common area according to the target average value of the fourth common area and the seventh color average value and/or eighth color average value;
determining an adjustment parameter of a third central area of the fourth image to be mosaiced located between the third common area and the fourth common area according to the adjustment parameter of the third common area and the adjustment parameter of the fourth common area;
determining an adjustment parameter of a fourth central area of the first image to be mosaiced located between the fourth common area and the first common area according to the adjustment parameter of the fourth common area and the adjustment parameter of the first common area;
adjusting a display image of the fourth common area based on the adjustment parameter of the fourth common area, adjusting a display image of the third central area based on the adjustment parameter of the third central area, and adjusting a display image of the fourth central area based on the adjustment parameter of the fourth central area
[Per the analysis of claim 1 above, but applied to the fourth and the first images, using the already calculated parameters as appropriate]

Regarding claim 4, Xu further discloses:
wherein the first image to be mosaiced. the second image to be mosaiced, the third image to be mosaiced and the fourth image to be mosaiced are images around a vehicle
[Fig. 2 and P. 7, the 2nd paragraph of the English translation (“…the image that the camera of vehicle body front side collects is denoted as img_front…the photograph for vehicle body back side…is denoted as img_back. The image that camera on the left of vehicle body collects is denoted as img_left…The image that camera on the right side of body collects is denoted as img_right”)]

Regarding claim 5, Xu further discloses:
adjusting the display image of the first common area based on the adjustment parameter of the first common area comprises adjusting the first image to be mosaiced or the second image to be mosaiced using the adjustment parameter of the first common area to acquire the display image of the first common area;
[Fig. 4 and paragraphs 85-87.  (Note that as is clear from Fig. 4, 1/2∙D1 = 
1/2∙(lum_front_l – lum_left_f), the adjustment parameter is added to img_left, including the common area left_f. See the mathematical formulas recited in paragraphs 85 and 87)]
adjusting the display image of the second common area based on the adjustment parameter of the second common area comprises adjusting the second image to be mosaiced or the third image to be mosaiced using the adjustment parameter of the second common area to acquire the display image of the second common area;
adjusting the display image of the third common area based on the adjustment parameter of the third common area comprises adjusting the third image to be mosaiced or the fourth image to be mosaiced using the adjustment parameter of the third common area to acquire the display image of the third common area;
adjusting the display image of the fourth common area based on the adjustment parameters of the fourth common area comprises adjusting the fourth image to be mosaiced or the first image to be mosaiced using the adjustment parameter of the fourth common area to acquire the display image of the fourth common area
[Fig. 4 and paragraphs 85-87.  (Per the analysis above, but applied to the other common areas.)]

Regarding claim 6, Xu further discloses:
taking an average value of the adjustment parameter of the first common area and the adjustment parameter of the second common area as the adjustment parameter of the first central area
[Fig. 4 and paragraphs 87, 95-97 (corresponding to P. 10, paragraphs 9 – 11 of the English translation).  Note that in Fig. 4, left_only + 1/2∙D1 results in a first transition area  and left_only + 1/2∙D2 results in a second transition area (see the middle column); the two transition areas are fused to form left_only_final, that is, the first central area.  The fusion is performed using the equation (L =LA*m + LB*(n-m), 0≤ m <256, with LA and LB being the values of the pixel in the same position in two image) of paragraphs 95, 96, followed by a bit-wise right shift of the result as described in paragraph 97, which in effect normalizes the result by dividing it by 256.  The final result is obtained by adding a (weighted) average of the adjustment parameters 1/2∙D1 and 1/2∙D2 to left_only (i.e., the central area)]

Regarding claim 7, Xu further discloses:
determining a plurality of adjustment parameters of the first central area by adopting a linear interpolation algorithm according to the adjustment parameter of the first common area and the adjustment parameter of the second common area
[Per the analysis of claim 6, especially with the adjustment parameters 1/2∙D1, 1/2∙D2 and the fusion equation (L =LA*m + LB*(n-m)]
  
Regarding claim 8, Xu further discloses:
performing distortion correction and perspective projection processing on original images to acquire the first image to be mosaiced, the second image to be mosaiced, the third image to be mosaiced and the fourth image to be mosaiced
[Paragraph 73.  (See English translation, P. 8, the 2nd complete paragraph: “…The image collected is pre-processed, such as: Distortion correction and perspective transform processing”)]

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as unpatentable over Xu et al. (CN 108010005 A) as applied to claims 1-8 above, and further in view of Kanaoka et al. (EP 2012271 A2).

Regarding claim 9, Xu discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Kanaoka:
wherein the first image to be mosaiced, the second image to be mosaiced, the third image to be mosaiced and the fourth image to be mosaiced are top views in a certain direction obtained by respectively projecting the original images of a plurality of cameras onto the ground using internal parameters and external parameters of the cameras;
the internal parameters can comprise focal length, pixel size and distortion coefficient;
the external parameters may include the position and rotation direction of the camera
[Figs. 3, 8 and paragraphs 26 (“…uses the captured images of the vehicle-mounted cameras 1-4 generate a downward display image as shown in FIG. 3…Image portions of the captured images of the vehicle-mounted cameras 1-4…are converted into downward images downwardly viewed from a virtual view point located above the vehicle”), 51 (“In step S5…converts the display-area images into downward images through known view point conversion techniques”).  Note that official notice is taken that using the recited internal and external camera parameters to perform view point conversion was well know and widely used in the art prior to the effective filing date of the claimed invention.  Their use allows one to carry out the conversion of an image from one view point to another]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Xu with the teaching of Kanaoka as set forth above.  The reasons for doing so at least would have been to generate a unified image of the same virtual viewpoint that can be superimposed with an icon of the vehicle for display to the driver, as Kanaoka indicates in the last 5 lines of paragraph 27 (“…In the downward display image shown in FIG. 3, the vehicle displayed at the center of the downward display image is a graphic that is stored in the memory of the controller 10 and is superposed on the downward display image…”).

Regarding claims 12-14, they are similarly analyzed and rejected as per the analysis of claim 1 (containing the same processing steps), along with the disclosure of a microcomputer with a CPU and memories of Kanaoka [Figs. 1, 4 and paragraphs 23, 28] in order to effect the method of the recited processing steps or to store the instructions implementing the processing steps so that they can be executed by a CPU to effect the method.

>>><<<
Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Xu et al. (CN 108010005 A) as applied to claims 1-8 above, and further in view of Yin et al. (CN 110381255 A).

Regarding claim 10, Xu discloses all limitations of its parent claim 1, especially adjusting a color component that is brightness.  Xu does not expressly disclose the following, which is taught by Yin:
wherein the first color average value, the second color average value, the third color average value and the fourth color average value comprise one or more of red color average value, green color average value and blue color average value  
[Fig. 2 and paragraph 88.  See also P. 11, the 1st paragraph of the English translation (“…eliminate brightness difference and color difference of the panoramic image signal”).  Note that Xu discloses a method to eliminate a color component that is luminance.  The applied teaching is to do the same for different color components such as R, G and B]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Xu with the teaching of Yin as set forth above.  The reasons for doing so at least would have been to achieve color uniformity of the resultant panoramic image obtained from images of a vehicle’s surrounding, as Yin indicates in the last paragraph on P. 2 of the English translation (“…realizing the panoramic image brightness, color uniformly, splicing fusion to reach the best effect”).



>>><<<
Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Xu et al. (CN 108010005 A) as applied to claims 1-8 above, and further in view of Kimura et al. (WO 2018020560 A1).

Regarding claim 11, Xu discloses all limitations of its parent claim 1, especially the acquiring of the adjustment parameters.  Xu does not expressly disclose the following, which is taught by Kimura:
acquiring at least one of the adjustment parameter of the first common area, the adjustment parameter of the second common area and the adjustment parameter of the first central area of the Nth frame, wherein N is a natural number greater than or equal to 1;
acquiring at least one of the adjustment parameter of the first common area, the adjustment parameter of the second common area and the adjustment parameter of the first central area of the (N+M)th frame, wherein M is a natural number greater than 2;
[Figs. 3-7 and paragraphs 22, 34. (English translation: P. 4, paragraph 6 (“The correction coefficient calculation unit 10 is based on a plurality of correction coefficients of a plurality of frames (hereinafter referred to as “time-series neighboring frames”) within a predetermined time set in advance from the shooting time of the image of the correction target frame.”); P. 6,  the last paragraph (“…as shown in FIG. 6, the time-series neighboring frames are t-3 to t, the correction coefficient of the image P1 is K_t-3, the correction coefficient of the image P2 is K_t-2, and the correction coefficient of the image P3 Is K_t−1, and the correction coefficient of the image P4 is K_t”).   Note that the frames at t-3 and t are considered the Nth and the (N+M)th frames and that the correction coefficient being the adjustment parameter for a common area is disclosed by Xu, per the analysis of claim 1 above]
according to at least one of the adjustment parameter of the first common area, the adjustment parameter of the second common area and the adjustment parameter of the first central area of the Nth frame and at least one of the adjustment parameter of the first common area, the adjustment parameter of the second common area and the adjustment parameter of the first central area of the N+Mth frame, determining an adjustment parameter of each frame between the Nth frame and the N+Mth frame based on a first-order filtering algorithm
[Fig. 6 and paragraph 34.  (English translation: P. 6, the last paragraph (“……unit 112 calculates the average value of the correction coefficient of the correction target frame and the correction coefficient of the time-series neighboring frame (((K_t−3) + ( K_t-2) + (K_t-1) + (K_t)) / 4) is corrected to the correction coefficient of the correction target frame.  Thereby, since the correction coefficient does not change in time series, blurring can be suppressed”).  Note that the correction coefficients of the Nth and the (N+M)th (corresponding to frames at t-3 and t) are used in determining the correction coefficient of the frames in the series by averaging.  Note further that the applied teaching is to determine the correction coefficient for a series of frames; that the correction coefficient is the adjustment parameter for a common area is disclosed by Xu]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Xu with the teaching of Kimura as set forth above.  The reasons for doing so at least would have been to suppress blurring, as Kimura indicates in the last 6 lines P. 2 of the English translation.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Quast et al. (US 2013/0208140)—[Figs. 1-4 and paragraphs 20 (“As shown in FIG. 1, the views captured by two neighboring image sensors overlap”), 21 (“…similar regions of a surrounding area (e.g., regions where the fields of view of two image sensors overlap) may appear with different brightness on images captured by two adjacent image sensors”), 24 (“…The brightness of the captured images may be manipulated…such that brightness of pre-defined image regions in the marginal regions of each image matches the brightness of substantially corresponding image regions of corresponding marginal regions of adjacent images, as illustrated in FIG. 4”), 25 (“…As illustrated in FIG. 4, brightness values may be calculated…such as average brightness, of the image regions IA1, IA2, IA3, and IA4 located in the marginal region of the image A provided by the front image sensor 11. The brightness values of the substantially corresponding image regions IB1 and IB2 in the marginal region of the image B associated with right image sensor and the image regions ID3 and ID4 in the marginal region of the image D associated with left image sensor may be determined…each substantially corresponding pair of image regions…IA1 and IB1, IA2 and IB2, IA3 and ID3, and IA4 and ID4, represent a substantially similar region of the surrounding area”), 26 (“For each one of…regions IA1, IA2, IA3, and IA4, a corresponding local brightness correction factor IA1', IA2', IA3', and IA4' may be calculated…such that the changed images have approximately the same local brightness value (e.g., average brightness value) in substantially corresponding image regions IA1 and IB1, IA2 and IB2, IA3 and ID3, and IA4 and ID4. In this example, four local correction factors may be determined for each image. Based on the calculated correction factors (IA1', IA2', IA3', IA4' for the image A) a gray scale image A' (such as a two-dimensional gray wedge) can be calculated using bilinear interpolation, for example. This gray scale image A' can be used to scale the brightness values composing the image A. The same procedure may be performed for each image A, B, C, and D provided by the respective image sensors, 11, 12, 13, and 14.”)]
Kim et al. (KR 101909392 B1)—[Figs. 2-6]
Ha et al. (KR 20140085892 A)—[Fig. 4 and (with reference made to the English translation)  page 4, last 2 lines – P. 5, line 2 (“…the brightness of the vehicle traveling direction image is corrected based on the total average brightness of the sub-images (1 to 9)…the brightness of the front image (2) is corrected so as to be equal to the average brightness of the entire image”); P. 5, paragraph 6 (“According to the present invention, the brightness of the front overlap region (1, 3) on both sides is corrected by the correction value of the forward video region (2) on the basis of the forward video region (2) The brightness of the right image area ⑥ and the right image area ⑥ is corrected to be the same as the corrected average brightness of the front overlap area ③ (④, ⑦) and the right image area (⑥, ⑨) through the ③, ④, and ⑤, and the brightness is smoothly changed during the transition to the left image area.:); P. 5, paragraph 7 (“On the other hand, the backward image area (8) may have a somewhat brightness heterogeneity compared to other images, but since it is far from the field of view area, a slight brightness heterogeneity is negligible, and in order to minimize it, It is possible to compensate for the brightness of the backward video area (8) by correcting the brightness of the overlapped area (7) with the left video and the overlapping area (9) with the right video or by substituting the average value of the backed video.”)]
Ma et al. (CN 105354796 A)—[Examiner’s summary of Fig. 3 and paragraphs 84-87: adjust brightness of a pixel in the overlapped area using weighted average of the respective brightness of the same pixel in the two images that overlap]
Xu et al. (CN 111263951 A)—[Examiner’s summary of Figs. 1-5 and paragraphs 30-51: for each overlapped are, select a sub-area such as the triangle a-d-f of Figs. 3-5, for each pixel in the overlapped area its brightness is replaced by a weighted average of the respective brightness of the same pixel in the two images that overlap, the weights (w, 1-w) (0 <w <1 if the pixel is within the selected sub-area) vary depending on the location of the pixel.  The weights are (1,0) or (0,1) when the pixel is outside the selected sub-area, depending whether it’s closer the one of the overlapped images or the other]
Sypitkowski (CN 105981367 A)—[Figs. 4A-4E and paragraphs 31-41]
Kanaoka et al. (EP 2012271 A2)—[Figs. 2 and paragraphs 39 (“In particular…the captured image of the front camera 1 and…the captured image of the right side camera 3 have overlap portions…unit 15 obtains a difference between the average luminance values of the overlap portions of the two display-area images….corrects image data of at least one of the two display-area images such that…the average luminance values of the overlap portions in the two display-area images substantially become equal”), 40-43]Kimura et al. (WO 2018020560 A1)—[Figs. 3-7 and paragraphs 22, 34 (English translation: “The correction coefficient calculation unit 10 is based on a plurality of correction coefficients of a plurality of frames (hereinafter referred to as “time-series neighboring frames”) within a predetermined time set in advance from the shooting time of the image of the correction target frame. The correction coefficient of the image of the correction target frame is corrected.”
“Subsequently, the correction coefficient calculation unit 10 calculates a correction coefficient from the image (step S2)…”
“Thereafter, the correction coefficient correction unit 11 calculates a representative value based on the correction coefficients of a plurality of frames of the correction target frame and the time series neighboring frame, and executes a correction coefficient correction process for correcting the calculated representative value as a correction coefficient. (Step S3)…FIG. 3 is a flowchart showing an outline of the correction coefficient correction process in step S3…may include the correction target frame in a plurality of frames in the vicinity of the time series used for calculating the representative value…calculates a representative value based on information based on the correction coefficient of the correction target frame and the correction coefficient in the time series neighboring frame, and performs a representative value calculation process for correcting the correction coefficient of the correction target frame..(Step S12)…Fig. 4 is a flowchart showing…step S12…the representative value calculation unit 112 corrects the average value of the correction coefficient of the correction target frame and the correction coefficient of the time-series neighboring frame to the correction coefficient of the correction target frame (step S21)”
“In contrast… the representative value calculation unit 112…corrects the average value of the correction coefficient of the correction target frame and each correction coefficient of the time-series neighboring frame to the correction coefficient of the correction target frame…as shown in FIG. 6, the time-series neighboring frames are t-3 to t, the correction coefficient of the image P1 is K_t-3, the correction coefficient of the image P2 is K_t-2, and the correction coefficient of the image P3 Is K_t−1, and the correction coefficient of the image P4 is K_t, the representative value calculation unit 112 calculates the average value of the correction coefficient of the correction target frame and the correction coefficient of the time-series neighboring frame (((K_t−3) + ( K_t-2) + (K_t-1) + (K_t)) / 4) is corrected to the correction coefficient of the correction target frame.  Thereby, since the correction coefficient does not change in time series, blurring can be suppressed…as shown in FIG. 7, when the time series neighboring frames are from t-3 to t-1, the representative value calculation unit 112 calculates the average of the correction coefficient of the correction target frame and the correction coefficient of the time series neighboring frame. The value (((K_t−3) + (K_t−2) + (K_t−1) / 3) is corrected to the correction coefficient of the correction target frame, thereby preventing blurring  (Examiner’s note: appears to mean the target frame is the one at time t and the average is used as the corrected correction coefficient of the target frame.)”
“In step S4, the image creating unit 12…creates a corrected image based on the image of the correction target frame and the correction coefficient.”]
Liu et al. (“Photometric alignment for surround view camera system,” IEEE International Conference on Image Processing; Date of Conference: 27-30 October 2014)
Lai et al. (“Efficient Photometric Alignment for Around View Monitor System,” IEEE 13th International Conference on ASIC; Date of Conference: 29 October 2019 - 01 November 2019)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 1, 2022